Deen, Presiding Judge.
Following a jury verdict and conforming judgment for the plaintiff Johnson, the trial court granted the defendant corporation’s motion for new trial. The plaintiff filed a notice of appeal to this judgment in this court on October 25, 1974, which recited that the judgment appealed from was filed for record on September 27, 1974. This appeal has subsequently been withdrawn by Johnson, this appeal being No. 50260.
The subject record (case No. 50261) is a cross appeal from the same judgment, as to which the notice of appeal *79was filed in this court on November 15, 1974. It appears that Flintwood, Inc. was served with the notice of appeal in the main case on September 25, 1974, the date the judgment was in fact signed.
Submitted February 11, 1975
Decided February 20, 1975.
Ralph C. Smith, Jr., for appellant.
William D. Harrell, Hugh B. McNatt, for appellee.
Code Ann. § 6-803 requires that notices of appeal be filed within 30 days of the entry of an appealable judgment and notices of cross appeal within 15 days from service of the notice of appeal in the main case by the appellant. Accordingly, disregarding any other questions, it appears that the notice of cross appeal was filed more than 15 days after service and more than 45 days after the notice of appeal. This court therefore has no jurisdiction to entertain it. Furthermore, in view of the dismissal of the main appeal, its consideration is unnecessary. Foley v. Shanahan, 133 Ga. App. 262 (2) (211 SE2d 367); Wood v. Atkinson, 229 Ga. 179 (190 SE2d 46).

Appeal dismissed.


Evans and Stolz, JJ., concur.